                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA,

                                                        CIVIL ACTION NO.: 4:18-cr-269

       v.

ROBERT CHRISTOPHER BAILEY,

              Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s April 19, 2019 Report and Recommendation, (doc. 38), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation as the opinion of

the Court and DENIES defendant’s motion to suppress, (doc. 25).

       SO ORDERED, this 10th day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
